DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 1, 9, and 11 recite a system for heating the interior of an enclosure when either the outside temperature is below a threshold OR when the difference between the inside and outside temperatures is less than a desired temperature difference.   It is noted that  a zero temperature difference meets the less than requirement.  It is unclear from the disclosure that Applicant intends to heat the enclosed components based on a temperature difference less than a desired temperature difference which as noted includes a zero difference—i.e. the temperatures inside are equal to the outside temperature.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-15, 18-20 is/are rejected under 35 U.S.C. 103 as being obvious over by NIemoeller et al. (US 2015/0244297A1) in view of Morris et al. (US 6694093) and/or Schupback (US 6423940).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor 

Niemoeller discloses in reference to claim:

1.  A method for heating an electrical bus in an electrical cabinet 302 containing at least one current conversion device 220, the method comprising: determining a temperature inside of the electrical cabinet with sensor 258 and a reference T ambient sensor;  applying heat to an electrical bus via conduction [the power components 220 and 244 are electrically and thermally coupled together, e.g. by metal buswork, therefore conductive heat transfer occurs]  
 	Niemoeller does not explicitly discuss determining a temperature outside of the electrical cabinet such that when the temperature outside of the electrical cabinet is below a predetermined temperature threshold  heat is provided to the current conversion device. 
	Morris discloses a electrical device cabinet heating system wherein a temperature sensor 32 located outside the cabinet is used in determining a temperature outside of the electrical cabinet such that when the temperature outside of the electrical cabinet is below a predetermined temperature threshold  heat is provided within the cabinet enclosure. 
	It would have been obvious to one of skill in the art to modify the device of Niemoeller to include an additional means of sensing the temperature outside the cabinet enclosure such that when the temperature outside of the electrical cabinet is below a predetermined temperature threshold  the 

	
2.  The method of claim 1, wherein the at least one current conversion device comprises at least one of a power converter or a power inverter. Niemoeller discloses the converters 220, 222 may be any one of or combination of the following: an AC-DC converter, an AC-AC converter, a DC-DC converter, a DC-AC converter, a bridge rectifier, a power semiconductor device, an insulated-gate bipolar transistor (IGBT), or similar. 
	

10.  The method of claim 1, wherein the at least one current conversion device comprises one or more components comprising at least one of an insulated-gate bipolar transistor (IGBT), an integrated gate commutated thyristor (IGCT), a gate commutated thyristor (GCT), a diode, or a metal oxide semiconductor field effect transistor (MOSFET), a power bridge, a capacitor, a resistor, an inductor, a transformer, a contactor, or a fuse. 
Niemoeller discloses the converters 220, 222 may be any one of or combination of the following: an AC-DC converter, an AC-AC converter, a DC-DC converter, a DC-AC converter, a bridge rectifier, a power semiconductor device, an insulated-gate bipolar transistor (IGBT), or similar.

	Niemoeller discloses in reference to claim:
11.  An electrical power system 100, comprising: an electrical cabinet 302;  at least one current conversion device 220/244 housed within the electrical cabinet, the at least one current conversion device comprising a plurality of power semiconductor devices 220/244 connected together via an 

Niemoeller does not explicitly disclose applying heat when the temperature outside of the electrical cabinet is below a predetermined temperature threshold.
 Morris discloses a electrical device cabinet heating system wherein a temperature sensor 32 located outside the cabinet is used in determining a temperature outside of the electrical cabinet such that when the temperature outside of the electrical cabinet is below a predetermined temperature threshold  heat is provided within the cabinet enclosure. 
	It would have been obvious to one of skill in the art to modify the device of Niemoeller to include an additional means of sensing the temperature outside the cabinet enclosure such that when the temperature outside of the electrical cabinet is below a predetermined temperature threshold  the heating system within the cabinet enclosure is activated to provide heat to the current conversion device to bring it to within an optimal temperature range for operation. 

12.  The electrical power system of claim 11, wherein the at least one current conversion device comprises at least one of a power converter or a power inverter. Niemoeller discloses the converters 220, 222 may be any one of or combination of the following: an AC-DC converter, an AC-AC converter, a DC-DC converter, a DC-AC converter, a bridge rectifier, a power semiconductor device, an insulated-gate bipolar transistor (IGBT), or similar. 


15.  The electrical power system of claim 13, wherein the at least one current conversion device 244 comprises a single phase system.  

18.  The electrical power system of claim 11, wherein the predetermined temperature threshold is set to represent a cold weather environment outside of the electrical cabinet, wherein the cold weather environment would cause failure of one or more components in the at least one current conversion device connected together via the electrical bus without applying the heat to the electrical bus due to operating the one or more components below a minimum operating temperature or condensation forming on the one or more components.  Note the purpose of the Niemoeller is to provide for heating the internal electronic components such as to avoid failure of one or more components in the at least one current conversion device connected together via the electrical bus.

19.  The electrical power system of claim 18, wherein the one or more components comprises at least one of an insulated-gate bipolar transistor (IGBT), an integrated gate commutated thyristor (IGCT), a gate commutated thyristor (GCT), a diode, or a metal oxide semiconductor field effect transistor (MOSFET).  Niemoeller discloses the converters 220, 222 may be any one of or combination of the following: an AC-DC converter, an AC-AC converter, a DC-DC converter, a DC-AC converter, a bridge rectifier, a power semiconductor device, an insulated-gate bipolar transistor (IGBT), or similar. 

 

	Niemoeller and Morris  teaches the claimed inventions except  in reference to claim:

3.  The method of claim 1, wherein applying heat to the electrical bus via conduction further comprises coupling one or more heaters to the electrical bus. 
	Schupbach discloses a temperature modulation means for electronic components similar to that disclosed by Niemoller wherein the heating is provided by applying heat to the electrical bus via conduction further comprises coupling one or more heaters to the electrical bus as shown in Fig. 5.
 
    PNG
    media_image1.png
    835
    1055
    media_image1.png
    Greyscale

4.  The method of claim 3, wherein the one or more heaters comprise one or more power resistors. 
13.  The electrical power system of claim 11, wherein the one or more heaters comprise one or more power resistors. 

The series of heaters H, are one or more discrete resistors, distributed resistors, semiconductors or other type of converters of electrical energy to thermal energy.

5.  The method of claim 4, further comprising placing a thermal interface material between the one or more power resistors and the electrical bus. 
Schupbach discloses:
The heaters H are thermally coupled to the mounting site 18 of the isolated region 14 of the circuit board 12 with solder, epoxy or other type of fastener suitable for providing the thermal coupling.  

14.  The electrical power system of claim 11, wherein the one or more power resistors are constructed of nichrome wire. 
	Schupbach discloses:
However, as there are numerous other technologies that are suited for implementing electronic systems 10 on a circuit board 12, there are numerous other types of heaters H that are compatible with these technologies.  Nichrome heating means are well known in the art of electrical heating and would be obviously part of the other types of heaters H contemplated by Schupbach. 
	Regarding claims 3-5, 13-14, one of skill in the art would find it obvious to modify the device of Niemoeller to include the provision of heating resistors on the power components as taught by Schupbach such that the optimum temperature profile could be attained by each individual power component and could be more specifically controlled. 



Allowable Subject Matter
Claims 6-8, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/THOR S CAMPBELL/Primary Examiner, Art Unit 3761